IN THE UNELER SdchS ES DES ERA Glee Teak OR SLSTRECT
OF NRRYL AND

Ns. Shaconte knne \ Keng! Scan
DOB I/am.PROe. xy COMPLAIN T DENVANIS
North BrandnCarrecls in |
INslstolion . 44400 Me MW Nol] * Pi Ot). © 1999
Miho sou: Crymbec| and

N\ac Q{50a COUNT ONE. Fresh Amencd ment
Vg wth COUNT TWO. Equal Robech on
N. * COUNT THREE . Gender Motivated
i ce ACH WAS,
Morgans Sivisi ON oF * + cts . \ ys
CortecHon isa Sato
ends+ 6116 Reisterloon oe | _
Ralishire, Mocolond Qld JURY PENMAN Re. — se
*

-NOV 17 2029

alt Nines, hobina, Gorden

+5 Sued In his individttal and = *
OMycial Capacities North bso No
conch Cocreckional ae *

A410 Me Mullen th aot, WS
Qumbecland, Moc olan on

(Xesten N Corrackional Ti Tnsktohonge.
800 Melk loti vege ‘Kolacted Case IP doat No:

Cu mber | land , Ware ;
Delendentis Sued iN Jon at ~ S:90-cve 00 760- Tse

ond ot j cial Capaciies .

IMORE
on Ue na rt sue

DEPUTY

+

page 1.
Continue from PORN ).

Case 8:20-cv-03329-TDC Doé&ment1 Filed 11/17/20 Page 2 of 15

John P Galler Moi —
Fyecukve NiceSor tor Noch
KR econ DINISion ot Correckion an
\Q6M KoxborusRoad,
ETON arajond S146, *
3 root is Sued jw bis Me
Individual and OfLFe§ gl Capackes..
a Ae
(Sa e Wilh coho’ Commissioner +
BG Crechion. OMT Rei shecstonn *
Koad. Quite* 310. ~
Ba 4 more 5 MacwlondgigisS  »*
Defeniclorst is Sued 1N his Ndividual*
and OkUeral CQpacikes. %

Gnct , xs
DOES" 4-14 ace Unnamed ye

Gognts ,
Delerdants.

HOD IKK KE OK
\. Case YNSDICTION, & NENQE. ; of 15
\, Thi s a Civil | actions author zed “Tee. oy Pectonl

to redress the deprivarkion UNdcec col te laf ot
Clo\its Vecured b on The Ronski Aishion q abate T tlates
The Couct figs jRedicki Under QB Cea ion A331
and AW 3G i 2, Ou nt et re ee laxdstor rel lies

Por susntt ty IBU.8.C. Seckion SHO! and SAD
Plorn {f Cla NS Vor \N Wwnek Ve, celiek Ore Mpa zed boy
3B). See Crip tion eee be ane ond “Ry e e a

he, Federal gs WN IY C duc QWN
Cewdec Mok rated Viole Ket. hob). & 2 C&. Bias

aN MA).

Q. The United Sbates Neheich Court f For istics ay

d (Cee \.all Suite *O60 . Lo Ch err Grood Lane .
Pocateasis Mace loud 90770, 1S GN Op ecop Whe VeNve yndec

Oi @.C. Secko A314 (60) oecaee MA fa nete The
events ANG TIS ly We Claim Occurred.

B. PLNINTLEP

S. Panett Ms. = Stpuante! A Ne Lavy, , tema.\ le TISONEC , | eaall
fomaleCitizen & the Unit fed Hotes bi. ond os aa \\ me Mi
Menioned herein Qu Sowole Orisaner ve Ve, Sod @ a Nox Nocsurd
iN no Custed ox \he asaenst ud egachinent a Rolic Saklchons
Ccreckiona | Seatices Upecot ONS Monaqynent INIQLON 2
of Cocceckion. Sheis Neu rent bequest ty North ©
“Beondn Correckionat in skivlon AMD Me Koller
Ay AY » SO. Comber land, Mac o\aasd OAKS -

Pee 3
C wn PREN TOUS 1M Hols Page 4 of 15

a Xk
(Aes), Levu, (lected Heol th Soucces ,|INc etol,
Couchhowse: Un Shed Soles District Coo (Gceenbelt) Moc ane
Case: Q:44-cV-03678- TC

Dote Fil = \\ / 0 /; Qnty arias ae
\sstqyed Ou es \heodere Chavo, NOV 1
— | 7 2020
“1 spk an: Wool Chay SAMs

D. PENNING LANSUITS- ov

. Lov \. Rebedt | Green 5 el al.
Cour woes. Wibod Qodes Nistrick Cour \ (Gceasbelt) Maraloos
Coser GiB-C¥- 1841 - TK
Tre Filed, 1041/9019
Ksstqned Sudae : Theodore Chuan |
“Dispesiow: ORDER Ur belaot ty respond
IN Sreton Jays .
¥” LoVoaNl. Cocizon Healthcare. Inc -
Cove house ; ited Sodes NY skc to" Cowck (cceenbelt) Nos ufos
ToteFiled: 3/16/a0a8
CoSse @Q0-CV- O0'760 -TKC

Kestoned Sudae: Tneodac Aon
Dieses kon. SRokion P eclavaline Ot eho, &

Dek aul hos een ewer wst Car ON
Healthcare . “8 |

Continue nat Rage. Tone 4.
Continges From P Wy

Case 8:20-cv-03329-TDC Document1 Filed 11/17/20 Page 5 of 15

PENDING LANWITS
FL va V. land Governor Loccofleogu etal.
seal bed CS oa COPE

Case: @: QO=ev- 01905 -TH
Dalefiled: 7/30 2088
Kssioqued dodge’ Theodore alhuon vy
Ose Manage nent dec \tos \beens
enter bay dadey Wreodore Croo.ey

a.

yo. e ot Mocoland

Agudleuce. aN. Slots IN wat foc E\\icott Cibo
MoE Lows ,

Loge eo MD) - O50E1% Valtwe

“Dearte Filed: TREN {2289 ~ Que ‘ a Kk.

\ssiqued Sodge - ‘PENDING (Bode Marys )

Vy ee * Mobion by lesue ON amended Commitment

‘Ke cord ORDER Re\\ e AN nN “Vo ‘A ON acs \eN <
le qa Qe Xk Fe mole Gabino ea Coutt stated “cf ne

Moer aa JOCSATCHON: te antet order,

DSi spestthi ONY

E . ADMINISTRATIVE PROCEEDINGS

C yes)

b. “Yoinkit Acierant MS. Showonste’ Anne Levux did
Lele the ceguired AWievance (Page WomberEoogateo Ped

os Sol ve sOoaS , Nocth Branch Cortechional ENskhybion
Minis ttc on Aid Not tL cespond.. ac (2 J
for North browch Core cena Tack eke? rea RIREA) sencdivee

"BOPS.CHO. QOST" aid Kesescmtent SRK of Serna iclindaler
and Nousiveness police," OSPS .QO0. OOS.

“PARE B.

 
eA ANE oak ae Pict page ot

. ON 1/ /4 /: /2280 \ proxi nosteliy ly 4; Hoon Vlainkstt o Ng
Ceclrtied asl [i ca cons ab Cottents
Corthin the ewwelope addressed +o Combeclond Moceylond ( OW ce
of Soacio.| \ Secucity, Kaninisteacion (08 "bec » \ampe Oth”
“Romoval ot female inmate Vianonhe’ Anne Levas os Woy
ih ecbicae pou sli out AE 5
Nailroom: Pecconal C ations YOM stern Bare ono
Ins rotten A2BOO Me Mah Hon seo o Cine ond
Nocatee QASOQ_ Nocth Bron ono Trrckaty hon
SMe Mul\ Venti OWW, SOO hee \ond , Moc Lowsd
BYeoa-beth wshly ons ce the SOME ‘hose Mailroom, at

the Same “pecoNional Line is respaneible” “ol tering, Sompeting,

with er Mail
* ben i foes vat Ob» Roca Loss ee e wei \C
STO QN Cectvong, We o Q,
we WS ean Hen Nee aa es

C From [his

Coase Man wit O. Yoec
Heo th Swit bel Beare recto Tuskcho \ \" ‘ina

Kre Sind a ore Pantin rte’ hue Leo Nat
Toons er a Wot pon Cons ‘ete inside bis Cage MONG ae entt
, Me. {ary cine Come Frama,

Tustitutionas
Oni Fa becoss, th Mood howe’ Ke Uwe Sea mot

cigd Housins i nintsk Hie Ons, Lock Uo ,
Poet Cl at CNeC beat Seeegios ” Fewolen Mate

Wa cate hanie Lavy Gdho's housed Ab 64 She Shaken Gita

fear QOS Nc. Cory Si sled hec Li oth Cec \s Ss cote Hacowoh
Khe Cel\ S20 9 in Nico rded on Securitog MOKon
Camel a. asin urted outside or Sona \e TN Nate Qaguowte ’
Kawe levy ell.

ee G,
8 . Defeadoup oR nett et Tea salah hit ISIOn of

Correction Morcolond, he is Tesoonsible
Jor he Overall Seton Litt TN oe ERY haskhelton
Sx North Branch'Correclional Tnebbebton Under i “iyctsdicl on
Chere plain! | is Contined. Defeudart Gliove Hill Guece
Gel Ser ate indi erent ty female Vountte’ hae S ccs
ovale, a rived her & her rigat A oeodon dk me aomainrt oko
mn egal protection Under dhe \ dus all oC lec Cortshied fedcea\ Moa |
C4 hamper sith +e Consea| Qhows by ’ hye evo, | eq
ee re ee

{ ° NE dct lett \iives ek yn den | \S lo Yes porsb
Soe Wo Cpecbon ot Noll’ Borgach @ orrectonal pie og Gud
Lor Nhe (deltore of al il\ the avait in the POISON . Mrcounly 8
Patten , Policox, OF Custom C MC _NRCL G08 She NON cCe
behined vorive iON ot Sandel Concleboiorat \ rots ind Url

VICAM Zechion My eal Ye MOVIN ec bick\, Cocks Ae coke
feom Cocke Led ted NG once hee cer temale.

{0 Detendonut aie Galle ExBeu dave Nreclor for
North Reajonal Lsivision of Ostreclion Se Gabe & Harolasd
he is legal Vesponsible foc QNeral | Operation a Roy Retbora,
Correc Kora) VInsitotion, Moc cee Correctiono| Veointin

Odes
Moc land Corr eclignal Hoggesto (Sdesterts Cocceckiouo Sacklehon,
Nock Branch Correctional Tuckebotion UNdec his jortediclion

Cohrece Aah? Showwle” Aue Lewuy female vwumnte < Confinded
Dekudant Ochn % (Ay\\ ece cet Pee InarfCecewst te Vrou'e’
Kune Len ops as $e Hennes Inmode ‘bo e lore +g recognize
hec Oya ted CRicendeip Ond ON de ne a protec; aN of law
loopy poll icles . “Customs oa \ouus bey ointitt CQO| brea
Grovided Jolt Cente le imortes in Moceylond Sranle Cpr 2c
Costorlay Oda P. Calle, fos ute te SuBer\ise schon tact ve

YOR2-7 ,
3 atemankert tes He NN e le
IN bis Oy rhage i jet ecu agit

hec Gately an® sexual VL mi eol§
14, Does 4-14 ace UNNOMed oe ws > emplove ees , Sonatraetors,

a Cdesteen aN | Tnsktho TON “Shot coessip ated INConcect
te the 4 \ \lesal decision to Open OP ond Nal © phink tt bichls
Coclsicole 1 ulm, Co fred Ledeen | Norl abe essed te Lice
of Racial Cecurifo Admini teekfon “Desi Plaiwk +b tobe correctly
dents ed in QQvECN Mut recocds Os \eqa.\ cS le United Godes

 

 

fs BN
“NC LEGAL CLAIMS
one Me a 83 BASE
NICER ISN it 0 SE Bie LRST MAE Ni

UPON DEPRIN RK
SULTING EFRON, AUT ENS
RARE \NITH CERT LETED WAL

\Q. Tail: Al realle: 2 Gnd | INCor code reteconce or odhs
Gq ) Fhrovgh (4 das’ S FolloySet en * bin ? ORK

4%, Ponts tt Bent ont Cochstied Marl NGF 7019- C00-0000-4E-25A
addressed to otice ai Rocio Security, hAMinistrotion , ENC IO sect
hee Ofiqinal Bicth Ceciticode to eoececk or wodate agertinestal
Qecia\ Secor toy cecords ond dotalase. , Fo Corre pes aN dS
lec Sex demote and leaal | Lemale Cus zenshio

United States.

DB.
14. Exch DetncboilnQctive iokincrer@bbicindCapachias avd
INGi vidual Capockes Quid under Color ck Gate laws aud remains
lehberately nditecost fo Yloindkells Cae dwt Sewal vickm 2a on

Te ille all alkec, tamper with o OVN oletred Mont. seal lin
Nec cox uld) Fach betendost oe » Plaintitts so lpse me

disregarded Pla; \. Cte rrauts ond Rrled Sute Hon! Ak bl
qe N Qy ed iN TaN 8 ©, ONY Tedsosadle
Measures te add Ne rants to omen cote te Wh

gees ‘ ° Brokect Herself Som Hocm resul tiwoy Seon gender

15 . I eleudants Cont nued ceria § Sceedom ot Communication lasstully
The derio.| dcights 4 communtcode be protect her elf al unreasouaoly
Quid recKlessly piaces Paint? at increased cick of Pahelogical
traumertzastion ond Sexud VIC mi zabion.

16. Foalin to provide equa. proteckion ot locos 5 each elendoott
hove Qreived Pelt of hec ri ats Ay freedom of CoMMUNication
and WOR vse f Cockstied Mas auocanteed Whe Firet Mewdment bo
Ane “nrled Yates Couctihubon. Kad Moc ofan Kshbolon Krhiche AQ.

Equaltta ot riggs onder lato Shall Net be dbridoes or cenied becouse ¢ Bex.

H. COUNT TINO
\HOLAT ION OF 4AU. SC 6 49B3 BASED UPON
SEBREVITION OF EGU TELAT APNEA
RIGIT LORQUAL PROTECTION BY NTERING
THAPERING NETH CERTIFIED MAIL ONTHE
IacTs OF FEMALE SEX "2

\] . Playwht l ce fe ud re lleges \ne \\e avons ot Vac c hs
(Feel ee rtriag alain os

 

 

 

 

 

“Page 4.
{8. eae COMNS loadisned eA OH. payedadr ce Secuments
for hoes Ne Identity Ona Reside ce. Planet ft establish pret
She } 1s lepaul Longle Ch eat ot She UN fed ae byorn |} in the Store of
Mocaland Boca Fourteen \MendMenst rights to SqU0
rah olan Bless, Maroleal Senctrtolien keltcle te “Ro tde
Equal 4 oF cits onde the lacs shall Nat be abridged ar denied

lecoy Se. Sex.

{4 ‘ The dedeca. | ond Qlote NecNMents re ire be loos Shot each
CihiZen ke Correct| ‘dent fred Name , Bex sloicth dete IN +he ob tice
Cociol Secor A victeodton records and dckskoses. L\ester N
rrectional Net ‘tution Mail lroom ersonal to Herough o 4 Potten
Cristom or policy te Cote rigl | Niolade th al ion ov
@. tedeco! Gate WWCONCe cL i fgtiglade tes heel
Tusttolion Mail Ca iN SIN nek Lied
Mas \ Qnd CeMeNnIN Plogark te Leth, Re peau ota (IOV i Correctly

identi, her Sex femdle in records, database ot Social Secu cit,
Ligniedeartfon —Cumbbelaasd Ma ond

0 . Each ONNaMed Moil room Personal INCoNCect Jaletied
Plorwh ht Ceckebied Mail records Nor 7014-0700:0000 3645-8564 ,
gud K\tec Tope: Garth the Contents of Ploinbilt rose NOK,

Cock: bed Matl , Viens en Cockebyed Marl.

OY > Crm Nolet Ond Con *L stonial No las ons OC 5, tedecal
Volue, and ho let Fecence | iN treodnent bekioeent Vloinsti tt Sek
tena le ond (Jomen doesnot fockhec on OIMpor Lost Qover nment
inewest in 3.0300 Hot 1S Syostawal ond bo thal interest,
No¢ is aA rotional| Noy cel lobe to Ono, ley arith Mote UREN Ment
“terest.

M0Ge 40
59. Bucoslinatescavid otec\ Let ed Nog

we REE es Pra pera ‘i in
Dees have cepa Pinlsll ot bec i fo on Drotechon
Banca on Eby @ Foucteowth Kmendment to united Slodes |

J. COON T THREE

\TOEATION OF 42U.8.¢.8 1983 BASED UPON
LEPRINAT ION OF FOURTEENTH NENSIENT
RIGHT TOEQUAL PROTECT ION UNDER,
VICTIM OF day.s.c-S. 8 43981 GENDER

MOT INKED NIGLENCE ACT

38. Plainds! repeats avd veolleggs the allengtions of Pocsgyophs (1)
Aeonej (9) as F Solu ret forth herein. .

SY. Dakeudossts, , ON Mus dttach against Plointt Ron benowe
She ts tewole , ba placin onerous, Bantticant Cerkfied Mail
bocriecs Rincerina, nec be protect} wh Xelf Hicough Correctinyy

Update Social Securit hdministratentecods , database Hyetrest lt
Correctly identife her, Cahich is provided to Sinilarla, Sit aated
tomate CrtiZer » int + 1S aVIc Hw a SX OMe or Viole .

95. The Niolence Kaginst (SOMON fet Provide tederat Civil riots
Aguce ot ackion for Nick mek gander Kobivoted violence "Deb ned"
beste hot as CrAMeS & ve clence COMM\ {\ ed becnuse ot gendec or ON the
bacts ot gander, And due, atleast in port, fo on animus bosed On the Viclies

ader, HB.ULS.C.S.8 139BI@©). Each Defendant istewtowally,
KUO! lo NiCH nize Planks f Theossl Gy patter » CUS tom . oF
polic boi Ve all ian tos perina, Gaith her Hoclelred Mat
rE NON} We ‘xc WOaclibte e thor lout Pied Plarwtite | eng. Sex + male
Defences than fesea\ ed Ye cote, Cer {red thos | add ress to Socia |
Secor) to, KAMiNistcadion »

 

Pane, 44
Q6 : Deleouciatld hessabsy jacking ea Fewsiek Peres 2 ctecietenttiontall re
daikfal| ae Consea| he epg \sex-fonale : cpeninent CeQey

Seci ins RSS oh Os Plast Lae oor able We Rene
INclydtis eo SES INKS oN Manttal ts, Qudthis gexqjal

Wiektnten! Oye Lacthec ENC Me whee discciMiNodhy ON ,
perpetual Not Obesitiad ‘oh lows Recarit level Vincler Sonttexts
Teka and Nog\ CODNK Peronal . e, “alatyte ales

Rycther ali pecsos OItthin the Owited Slots shall have Pre Cale be
free keom Cri \Mes ok Niolence Mol: ated by Gender, dnd SPEC fi

cal
includes Vrisen aiciol \s aid ches acinog under Color of Vode lave “
(ol teres HOU-S.C.S.SAMU GLC).

Fatine 8 hassle: Sticton fie Penole INMote . Secure Oecd? of eed
ers AYCes 1S @ INCOSCecated. DS Dalochct ® ave. Chprived Ploint tf
of bec equa protects ON 5 Ond Fordhes SNCOUr ARE @ cote ot bohian' OoC~5
Cosh? ok ee ec Aol Voted yiolence acke caginsh TointifE, deprived,

heer i ts ALIS QUA, Needl buy the Fautheedh \hendment to the

l\ wit bales Oy Coy! ‘AoVon 5 Qnd iN Qalube Se Ncec Mokivated
Violence hol,

ny cM ER FOR REL TER

WHEREFORE, Plasw tf prove lor Vucament againd
Defendants Mo anc Swision of Sorrtobion, ae tne,
John P. Calley, 63 e \t: \\ , Gestern Cocceclf ONG | Tusk bhi ON ,

and Does 1-44 0s tall lows?

QB. “Flanutifl Secks Cotpensatare, damases ‘n the dkount
of 4 [Os O8m O08 {35 O88 __., ‘Vou agin exch d&udant | \\ QUS “wot ference
to plaindtt: Gon | Riana al riglits del Slabe rights, defendant

eX posed Wier bo Beet 1OvS p eVolo ot ac M Molo: eA under,
Nicloves aqgins} io Ne ‘ ‘0. t eR
Ad. Ploinith SeckisLoyctine damages ih dhe aagount aft 42,000
OFAINSE each delendoach, eo allows adel ovence.
OQSIWSt Nevtol hes ith ot female eati ert Ms. Ghooonte’ ANWe Leva, 5
oe na cin sre ie fale hwo in Stoo < hae me
otto SVOS te, Gelibecat, Gote of Mi the
detendawts poe ty sex Lenole. “ed

20. UPON This couct SENL , Ploink tt co}| DONATE
% ooo af lhe AT,009 oa Ciotens Mother c, gars
Honeless CONID- 44 Ghelter, Mon lo ocovide c terale hale
This Cove Plains tft ask to keep Nome of Homeless, Qhelter
UNdec SEAL onl KNOWN te Vhs Cou, ds this Court |
Goi\ Ke dh. DON | TON ot vts CVoice 4, demate Veolber,
Por ask Hot Ver NOME ke Kest under SEM of the donation
to Ae \rrelesss CONTD-19 ougle Shelter Moniaugg sent Gnd

Se Enter iwiunckive order Serve on the tice & \he Social Lecycity

Leuinichenton -Combelaid , Macalond. Diceck Na Compe)
Social Secucit on hain Nistroen IoShonge, , edna its records
snd dolobose lo BS lect Ns. Shawne fae Levey kel ex fee

2Q. M Junto! demond on all ise dcakle bay, Jur ONG ,

23, Kesacd censpnoble de lone sees and Cost ty ol adn “Af
pot want fy HQU.S.C. 4 498 -dnd |

aH Such other celiet Qs Ye Covel Srads Qppropr date in he

interest ot ust, “Ttogel —

Fa LX9- 244 n4Ty \Ygoord PRO SE Ses. Gruul Rana dies
dO i 5 . . ABO
ite: eo Nays
“page 43,_

 
K. Case 5:20.06 SekdeloSAch LG 11/17/20 Page 14 {Greonbel})

T have read the Foreqgin Comp laint and Heron Ver fo, thet the
Matlers allesed theran re dr, eyceptr as 4a Natkirs allesed on
ifarnabion and belief, Quid) ds to Hose, T believe them tobe Sve.

aa Corkivra, unter penal bo pajur > Hnost the. fareggnexis true ond

Correct. Executed at Comberland, Al leqan Counte,
ocelot Coonbe Scheer ott Suge
Fendd’, Vrisoner. Ms. Ghagunte! kane Leév«
"UIE 3EA- O44 OAT,

L. CERTIFICATE O SERVICE
KE HERERY CERTIFY thot on this 25° Sangh September 2029
\ TRUE Ke CORRECT COPY & GW ons. Echt
iw Stupor of MS. Shouontte” Aue Leva, Complount’, Kecouwt
ShateMent Ms. Shayunte’ Anne Lev Complaint, Face Pape
, Cover Tose to KCLUL, Mokion onddAtisavit te

Proceed 1N OcMa Voulecis , _ :
° WERE CERVED vi.
Cochebied Maid NO 7OII-O19O- OOCD -a544- Gas. USPS
ARACKING Na® 9 590 -QHO&- 4467~ SH4B-O850-945 ,
| |

Ostane Ve paid ON!

~* Lepot a ef Orice fer United Ghoues
istac rt c Dis cict Oc Von
Ate *Q60 oe ‘\ (Sceenbeld)
G00 Chee rO,.0000 Lone . Cceanboel tar and 20170
Mole of Maryland ottice of Addorne’s General, doo Saint Faul Place 4" Fl oor
Ballimere, Macglond ALACRA,
Certified Mott Not 710}9~0700-0000- 3551-1977.

~ ya USPS TRACKING NO3Q59 -GHOd- 4467-S248-0560-99.
CONTMNTE Next ag.

 

YORE 14 -
Connve From Page 44.

Case 8:20-cv-03329-TDC Document1 Filed 11/17/20 Page 15 of 15

M. CERTLFELCATE OF SERNICE

1 HEREBY CERT T FX Hot on this aa Sng

Copleuker B80. TRUE & CORRECT Co
Me dont Suppoct Ms. Shoonite- Ax yey omplant 5

Nse SI wra 2 LN lant, Face F
Cover Fag: te Kel, aye MONS” ° .
WERE SERVED

Gas Cocks aie Nog TO12- 3090- O0O!~ 1878-6690. ,
N&PR TRAC NOS FERO- AHOR- LUS}T-BQWS-OKEO al,

Vost08g Vreaxd ON:

ie yerican Wt | |» Heck ies a rt r]
C\SON rolec O15 45h ™ Floor
het LC Qooes *

cot tahoe gs®

oa

BLQ2

ea eR
Wow Yd OASOD,

vonma ine 5

Dade: Sapien, Se" Qoas.
a S.

Vreg |
